Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement, dated as of May 29, 2009 (this
“Agreement”) is entered into by and among Angiotech Pharmaceuticals, Inc.,
corporation organized under the laws of the Province of British Columbia, Canada
(“Parent”), each of Parent’s Subsidiaries identified on the signature pages
hereto (such Subsidiaries are referred to hereinafter each individually as a
“Borrower”, and collectively as the “Borrowers”), Wells Fargo Foothill, LLC, a
Delaware limited liability company (“Foothill”), as administrative agent for the
Lenders (in such capacity, the “Agent”) and the lenders named on the signature
pages hereto (the “Lenders”).

WHEREAS, Parent, the Borrowers, Agent and the Lenders are parties to that
certain Credit Agreement, dated as of February 27, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used in this Agreement and not defined herein shall have the
applicable meanings given to such terms in the Credit Agreement); and

WHEREAS, the Parent, the Borrowers, Agent and the Lenders agree to modify the
Credit Agreement on and subject to the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 2 below, the Credit Agreement is amended in the following
respects:

(a) Section 2.2(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(b) Notwithstanding the foregoing, the Lenders with Term Loan Commitments shall
have no obligation to make any Term Loan at any time on or after the First
Amendment Effective Date.”

(b) Section 2.4(c)(ii) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(ii) Term Loan Commitments. The Term Loan Commitments shall terminate on the
First Amendment Effective Date.”

(c) Section 6.11 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“6.11 Investments. Except for Permitted Investments, directly or indirectly,
make or acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment; provided, however, that
(other than (a) an aggregate amount of not more than $100,000 at any one time,
in the case of Parent and its



--------------------------------------------------------------------------------

Subsidiaries (other than those that are CFCs), (b) amounts deposited into
Deposit Accounts specially and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for Parent’s or its Subsidiaries’
employees, (c) an aggregate amount of not more than $12,000,000 at any one time
(in each case, calculated at current exchange rates), in the case of
Subsidiaries of Parent that are CFCs and (d) cash deposited in a Deposit Account
at Credit Suisse Securities (USA) LLC for the sole purpose of repurchasing
Senior Notes in accordance with clause (l) of the definition of Permitted
Investments, provided that (i) such cash shall be used to purchase Senior Notes
or returned to a Deposit Account subject to a Control Agreement within three
Business Days of deposit and (ii) for the avoidance of doubt, the Borrowers
shall have cash and Cash Equivalents of at least $40,000,000 at all times while
such cash is deposited in such Deposit Account) Parent and its Subsidiaries
shall not have Permitted Investments consisting of cash, Cash Equivalents, or
amounts credited to Deposit Accounts or Securities Accounts unless Parent or its
Subsidiary, as applicable, and the applicable securities intermediary or bank
have entered into Control Agreements with Agent governing such Permitted
Investments in order to perfect (and further establish) Agent’s Liens in such
Permitted Investments. Subject to the foregoing proviso, Parent shall not and
shall not permit its Subsidiaries to establish or maintain any Deposit Account
or Securities Account unless Agent shall have received a Control Agreement in
respect of such Deposit Account or Securities Account.”

(d) The definition of “Availability Block” in Schedule 1.1 to the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“‘Availability Block’ means (a) prior to the First Amendment Effective Date,
$2,500,000 and (b) from and after the First Amendment Effective Date, $0.”

(e) The definition of “Permitted Investments” in Schedule 1.1 to the Credit
Agreement is hereby amended by (i) deleting the word “and” at the end of clause
(j) thereof, (ii) deleting the period at the end of clause (k) thereof and
substituting a comma in lieu thereof and (iii) adding the following new clauses
(l) and (m) thereto to read as follows:

“(l) purchases of the Senior Notes so long as (i) Borrowers shall have cash and
Cash Equivalents of at least $40,000,000 both before and after giving effect
thereto (including, without limitation, during the period when cash is deposited
in the Deposit Account described in Section 6.11(d)), (ii) Borrowers shall not
have any outstanding Advances during the 30 day period immediately before and
the 30 day period immediately after giving effect thereto, (iii) Agent shall be
satisfied that no trade payables of Parent or any of its Subsidiaries are aged
in excess of historical levels and no book overdrafts of Parent or any of its
Subsidiaries are aged in excess of historical levels immediately prior to giving
effect thereto, (iv) no Default or Event of Default shall have occurred and be
continuing either before or after giving effect thereto, (v) Parent shall have
provided Agent with a written certificate, supported by detailed calculations,
that on a pro forma basis, Parent and its Subsidiaries are projected to have
(A) no outstanding Advances at any time during the 12 month period immediately
after giving effect thereto and (B) no Defaults or Events of Default existing at
any time during the 12 month period immediately after giving effect thereto, and
(vi) any purchased Senior Notes shall be cancelled within 1 Business Day of the
purchase thereof by Parent or its Subsidiaries, and

 

-2-



--------------------------------------------------------------------------------

(m) one or more loans by Parent to Haemacure Corporation in an aggregate
principal amount not to exceed $3,500,000, so long as (i) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect thereto, (ii) such loans are evidenced by a promissory note issued by
Haemacure Corporation to Parent, which promissory note (and any warrant,
guaranty or other security document) shall have been pledged by Parent to Agent,
and the original of such promissory note (and any warrant, guaranty or other
security document), together with a note power in favor of Agent which is in
form and substance reasonably satisfactory to Agent, shall have been delivered
by Parent to Agent, in each case, in accordance with the terms of the Security
Agreement, and (iii) in the event that the Indebtedness evidenced by such loans
is converted to capital Stock in Haemacure Corporation (or any of its
Affiliates), such capital Stock shall be pledged to Agent in accordance with the
terms of this Agreement and the Security Agreement.”

(f) The following new definitions are hereby added to Schedule 1.1 to the Credit
Agreement in appropriate alphabetical order:

“‘First Amendment’ means the First Amendment to Credit Agreement, dated as of
May 29, 2009, by and among Parent, Borrowers, Agent and Lenders.”

“‘First Amendment Effective Date’ has the meaning assigned to the term
‘Amendment Effective Date’ in the First Amendment.”

(g) Schedule C-1 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit A to this Agreement.

(h) Schedule P-2 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit B to this Agreement.

2. Conditions to Effectiveness. This Agreement shall become effective (the
“Amendment Effective Date”) when all of the following conditions have been
satisfied:

(a) Agent shall have received a copy of this Agreement duly executed by Parent,
the Borrowers and the Lenders;

(b) Agent shall have received a copy of the Consent and Affirmation set forth as
Exhibit C to this Agreement duly executed by the Guarantors;

(c) as of the Amendment Effective Date, the representations and warranties of
Parent and the Borrowers herein, in Section 4 of the Credit Agreement and in
each other Loan Document shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) after giving effect to this Agreement on and as
of the Amendment Effective Date as though made on and as of such date (except to
the extent such representations and warranties expressly relate to an earlier
date), and no Default or Event of Default shall have occurred and be continuing
on the Amendment Effective Date or would result from this Agreement becoming
effective in accordance with its terms;

(d) the Borrowers shall have paid to Agent a fully earned and nonrefundable
amendment fee equal to $50,000;

 

-3-



--------------------------------------------------------------------------------

(e) the Borrowers shall have paid all Lender Group Expenses incurred in
connection with (i) the preparation, execution and delivery of this Agreement
and (ii) the transactions evidenced hereby and by the other Loan Documents, and
the Borrowers shall have paid all fees due and payable pursuant to this
Agreement and the other Loan Documents; and

(f) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.

3. Representations and Warranties. Parent and each of the Borrowers represents
and warrants as follows:

(a) As to each such Person, the execution, delivery and performance by such
Person of this Agreement, and the performance by such Person of the Credit
Agreement as amended hereby, have been duly authorized by all necessary action
on the part of such Person, and such Person has all requisite power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby and by the Credit Agreement as amended hereby.

(b) This Agreement, and the Credit Agreement as amended hereby, is the legally,
valid and binding obligations of each such Person, enforceable against each such
Person in accordance with its terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

(c) The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) after giving effect to this Agreement on and as of the Amendment
Effective Date as though made on and as of the Amendment Effective Date (except
to the extent such representations and warranties expressly relate to an earlier
date), and no Event of Default or Default has occurred and is continuing on and
as of the Amendment Effective Date, or would result from this Agreement becoming
effective in accordance with its terms.

4. Release. Parent and each of the Borrowers may have certain Claims against the
Released Parties, as those terms are defined below, regarding or relating to the
Credit Agreement or the other Loan Documents. Agent, the Lenders, Parent and the
Borrowers desire to resolve each and every one of such Claims in conjunction
with the execution of this Agreement and thus Parent and each of the Borrowers
makes the releases contained in this Section 4. In consideration of Agent and
the Lenders entering into this Agreement, Parent and each of the Borrowers
hereby fully and unconditionally releases and forever discharges each of Agent
and the Lenders, and their respective directors, officers, employees,
subsidiaries, Affiliates, attorneys, agents and representatives, (collectively,
the “Released Parties”), of and from any and all claims, allegations, causes of
action, costs or demands and liabilities, of whatever kind or nature, up to and
including the date on which this Agreement is executed, whether known or
unknown, liquidated or unliquidated, fixed or contingent, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, suspected or
unsuspected, anticipated

 

-4-



--------------------------------------------------------------------------------

or unanticipated, which Parent or any Borrower has, had, claims to have had or
hereafter claims to have against the Released Parties by reason of any act or
omission on the part of the Released Parties, or any of them, occurring prior to
the date on which this Agreement is executed, including all such loss or damage
of any kind heretofore sustained or that may arise as a consequence of the
dealings among the parties up to and including the date on which this Agreement
is executed, regarding or relating to the Credit Agreement, any of the Loan
Documents, the Advances or any of the other Obligations, including
administration or enforcement thereof (collectively, the “Claims”). Parent and
each of the Borrowers represents and warrants that it has no knowledge of any
Claim by it against the Released Parties or of any facts or acts of omissions of
the Released Parties which on the date hereof would be the basis of a Claim by
Parent or any of the Borrowers against the Released Parties which is not
released hereby. Parent and each of the Borrowers represents and warrants that
the foregoing constitutes a full and complete release of all Claims.

5. Miscellaneous.

(a) Continued Effectiveness of the Credit Agreement. Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the Amendment Effective
Date (i) all references in the Credit Agreement to “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Credit Agreement
shall mean the Credit Agreement as amended by this Agreement, and (ii) all
references in the other Loan Documents to the “Credit Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Agreement. To the
extent that the Credit Agreement or any other Loan Document purports to pledge
to Agent, or to grant to Agent, a security interest or lien, such pledge or
grant is hereby ratified and confirmed in all respects. Except as expressly
provided herein, the execution, delivery and effectiveness of this Agreement
shall not operate as a waiver or an amendment of any right, power or remedy of
Agent and the Lenders under the Credit Agreement or any other Loan Document, nor
constitute a waiver or an amendment of any provision of the Credit Agreement or
any other Loan Document.

(b) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement.

(c) Headings. Headings and numbers have been set forth herein for convenience
only.

(d) Amendment as Loan Document. The Borrowers each hereby acknowledge and agree
that this Agreement constitutes a “Loan Document” under the Credit Agreement.
Accordingly, it shall be an Event of Default under the Credit Agreement if
(i) any representation or warranty made by Parent or any Borrower under or in
connection with this Agreement shall have been not true and correct in all
material respects when made, or (ii) Parent or any Borrower shall fail to
perform or observe any term, covenant or agreement contained in this Agreement.

 

-5-



--------------------------------------------------------------------------------

(e) Governing Law. THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

(f) Waiver of Jury Trial. PARENT AND EACH BORROWER AND EACH MEMBER OF THE LENDER
GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF ANY OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. PARENT AND EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[Remainder of this page intentionally left blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

ANGIOTECH PHARMACEUTICALS, INC.,

as Parent

By:   /s/ K. Thomas Bailey Name:   K. Thomas Bailey Title:   Chief Financial
Officer

AFMEDICA, INC.,

as a Borrower

By:   /s/ Jay Dent Name:   Jay Dent Title:   Treasurer

AMERICAN MEDICAL INSTRUMENTS HOLDINGS, INC.,

as a Borrower

By:   /s/ K. Thomas Bailey Name:   K. Thomas Bailey Title:   President and
Treasurer

ANGIOTECH AMERICA, INC.,

as a Borrower

By:   /s/ K. Thomas Bailey Name:   K. Thomas Bailey Title:   Chief Financial
Officer



--------------------------------------------------------------------------------

ANGIOTECH BIOCOATINGS CORP.,

as a Borrower

By:   /s/ Jay Dent Name:   Jay Dent Title:   Treasurer

ANGIOTECH CAPITAL, LLC,

as a Borrower

By:   /s/ David D. McMasters Name:   David D. McMasters Title:   Manager

ANGIOTECH PHARMACEUTICALS (US), INC.,

as a Borrower

By:   /s/ K. Thomas Bailey Name:   K. Thomas Bailey Title:   Chief Financial
Officer

B.G. SULZLE, INC.,

as a Borrower

By:   /s/ K. Thomas Bailey Name:   K. Thomas Bailey Title:   President and
Treasurer

CRIMSON CARDINAL CAPITAL, LLC,

as a Borrower

By:   /s/ David D. McMasters Name:   David D. McMasters Title:   Manager



--------------------------------------------------------------------------------

MANAN MEDICAL PRODUCTS, INC.,

as a Borrower

By:   /s/ K. Thomas Bailey Name:   K. Thomas Bailey Title:   President and
Treasurer

MEDICAL DEVICE TECHNOLOGIES, INC.,

as a Borrower

By:   /s/ K. Thomas Bailey Name:   K. Thomas Bailey Title:   President and
Treasurer

NEUCOLL, INC.,

as a Borrower

By:   /s/ Jay Dent Name:   Jay Dent Title:   Treasurer

QUILL MEDICAL, INC.,

as a Borrower

By:   /s/ Jay Dent Name:   Jay Dent Title:   Treasurer

SURGICAL SPECIALTIES CORPORATION,

as a Borrower

By:   /s/ K. Thomas Bailey Name:   K. Thomas Bailey Title:   President and
Treasurer



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC,

as Agent and as a Lender

By:   /s/ Dennis Rebman Title:   Vice President